Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (US 20110284657 A1; Andrews) in view of Xu et al. (US 20040164650 A1; Xu).
Regarding claim 1, Andrews discloses a process for manufacturing a diaphragm unit of a MEMS transducer that includes at least one piezoelectric transducer unit, each piezoelectric transducer unit including at least one electrode layer (Fig. 5A, 143; ¶26) and at least one piezoelectric layer formed (Fig. 5A, 141; ¶26) one above the other, the process comprising the following steps: forming each piezoelectric transducer unit by placing at least one electrode layer and at least one piezoelectric layer above a carrier (Fig. 5A, 111; ¶28); removing (Fig. 5E; ¶28) at least one piezoelectric transducer unit from above the carrier;  and connecting to the diaphragm each piezoelectric transducer unit that has been removed from above the carrier to form the diaphragm unit.
	Andrews discloses forming the piezoelectric unit on a diaphragm before removing them from the carrier. Andrew is silent on arranging on a diaphragm  each piezoelectric transducer unit that has been removed from above the carrier;

	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to remove the carrier substrate prior to bonding to the diaphragm for using adding more flexibility within the process. Also, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (MPEP 2144.04)
Regarding claim 2, Andrews in view of Xu discloses the manufacturing process as in claim 1, wherein before the step of removing at least one piezoelectric transducer (Fig. 7AB, 52,56; ¶70 Xu) unit from above the carrier (Fig. 5C, 111; ¶28 Andrews), each piezoelectric transducer unit (Fig. 5C, 141/143; ¶26 Andrews) is separated from each other piezoelectric transducer unit.  
Regarding claim 3, Andrews in view of Xu discloses the manufacturing process as in claim 1, wherein after the step of removing at least one piezoelectric transducer unit (Fig. 7AB, 52,56; ¶70 Xu) from above the carrier (Fig. 7AB, 54; ¶70 Xu), each piezoelectric transducer unit is separated (Fig. 22, 202; ¶112 Xu) from each other piezoelectric transducer unit.  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to separate the transducer units after removing from a carrier for making individual chips.
Regarding claim 4, Andrews in view of Xu discloses the manufacturing process as in claim 1, wherein each piezoelectric transducer unit (Fig. 5C, 141/143; ¶26 Andrews) is designed separated from each other piezoelectric transducer unit and/or 
Regarding claim 6, Andrews in view of Xu discloses the manufacturing process as in claim 1, further comprising the step of before the step of placing at least one electrode layer (Fig. 5A, 143; ¶26 Andrews)  and at least one piezoelectric layer (Fig. 5A, 141; ¶26 Andrews) above a carrier (Fig. 5A, 111; ¶28 Andrews), forming a carrier layer (Fig. 5A, 113; ¶28 Andrews) on the carrier and placing each electrode layer on the carrier layer and placing each piezoelectric layer on each electrode layer to form multiple piezoelectric transducer units on the carrier.  
Regarding claim 7, Andrews in view of Xu discloses the manufacturing process as in claim 6, further comprising the step of using each of the multiple piezoelectric transducer units  (Fig. 5C, 141/143; ¶26 Andrews) to form at least one of multiple diaphragm units.  
Regarding claim 8, Andrews in view of Xu discloses the manufacturing process as in claim 7, further comprising the step of separating (Fig. 22, 202; ¶112) the diaphragm (Fig. 22, 192; ¶109) to form the multiple diaphragm units.  
The invention of Xu is also capable of being used in printhead devices.(¶2) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a plurality of units and dicing the diaphragm for making a plurality of printhead devices.
Regarding claim 9, Andrews in view of Xu discloses the manufacturing process as in claim 6, further comprising the step of disconnecting the carrier (Fig. 5A, 111; ¶28 from the carrier layer (Fig. 5A, 113; ¶28 Andrews) by dissolving the carrier layer or by grinding the carrier off the carrier layer.  
Andrews and Xu do not specifically disclose the method of removing the double sided tape. However, the following methods of dissolving or grinding are known finite methods of removing a double sided tape layer. The known methods include strip etching, chemical etching, mechanical peel-off, CMP, plasma etching, thermal, light releasing process, mechanical grinding, thermal bake, laser scanning, UV light, or wet stripping (See Scanlan et al. US 20170221830 A1).
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to remove a double sided tape layer by dissolving or grinding because this is an application of a basic technique from the prior art  the use of dissolving or grinding to remove double sided tap from a carrier would yield no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and is therefore an obvious expedient. Therefore one of ordinary skill in the art would have been capable of applying this known technique, removing a double sided tape layer by dissolving or grinding, to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. MPEP 2143 (D)
Regarding claim 10, Andrews in view of Xu discloses the manufacturing process as in claim 6, further comprising the steps of: forming the at least one electrode layer as a first electrode layer (Fig. 5D, 243; ¶26 Andrews) formed on the carrier (Fig. 5D, 111; ¶28 Andrews) ; forming the at least one piezoelectric layer as a first 
Regarding claim 11, Andrews in view of Xu discloses the manufacturing process as in claim 10, further comprising the step of connecting at least one electrically conductive conductor (Fig. 21, 198; ¶109 Xu) to at least one of the first electrode layer (Fig. 5D, 243; ¶26 Andrews) and the second electrode layer by using one of: a printing process, a deposition process, and/or a coating process to imprint the at least one electrically conductive conductor on at least one of the first electrode layer and the second electrode layer.  
Although Andrews does not specifically teach forming a conductive conductor the purpose electrode layers in piezoelectronic devices is to electrically connect to a connector for at least supplying or receiving power.
Regarding the process of forming a contact, “a deposition process” broadly encompasses the known options for forming a connector on an electrode. 
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a contact on an electrode by the claimed methods because this is an application of a basic technique from the prior art – the use of forming a contact on an electrode by one of the claimed processes would yield no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and is therefore an obvious expedient. Therefore one of ordinary skill in the art would have been capable of applying this known technique, forming a contact on an electrode by one of the claimed 
Regarding claim 12, Andrews in view of Xu discloses the manufacturing process as in claim 10, further comprising the following steps: removing a first section of the second electrode layer (Fig. 5B, 237; ¶26 Andrews) down to the first piezoelectric layer (Fig. 5B, 141; ¶26 Andrews); removing a first section of the first piezoelectric layer down to the first electrode layer (Fig. 5B, 143; ¶26 Andrews); and removing a first section of the first electrode layer and forming a first piezoelectric transducer unit spaced apart from a second piezoelectric transducer unit on the carrier layer (Fig. 5B, 111; ¶28 Andrews).  
Regarding claim 13, Andrews in view of Xu discloses the manufacturing process as in claim 12, further comprising the step of forming a recess (Fig. 5C, space between units is a recess) during the step of removing a first section of the second electrode layer (Fig. 5B, 237; ¶26 Andrews) down to the first piezoelectric layer (Fig. 5B, 141; ¶26 Andrews) and/or during the step of removing a first section of the first piezoelectric layer down to the first electrode layer (Fig. 5B, 143; ¶26 Andrews) and/or during the step of forming a second electrode layer on the first piezoelectric layer, wherein provision is made for an electrical connection to at least one of the first electrode layer and the second electrode layer.  
Regarding the limitation, wherein provision is made for an electrical connection to at least one of the first electrode layer and the second electrode layer.  

Regarding claim 14, Andrews in view of Xu discloses the manufacturing process as in claim 12, wherein etching and/or cutting removes at least one of the first section of the first electrode layer  (Fig. 5B, 143; ¶26 Andrews), the first section of the first piezoelectric layer (Fig. 5B, 141; ¶26 Andrews), and the first section of the second electrode layer (Fig. 5B, 237; ¶26 Andrews).  
Regarding claim 15, Andrews in view of Xu discloses the manufacturing process as in claim 12, wherein the step of removing the first section of the first electrode layer  (Fig. 5B, 143; ¶26 Andrews) proceeds down to the carrier layer  (Fig. 5B, 111; ¶28 Andrews).  
Regarding claim 16, Andrews in view of Xu discloses the manufacturing process as in claim 12, further comprising the step of removing the first piezoelectric transducer unit (Fig. 5E ; ¶28 Andrews) from the carrier layer  (Fig. 5E, 111; ¶28 Andrews).  
Regarding claim 17, Andrews in view of Xu discloses the manufacturing process as in claim 12, further comprising the step of removing  (Fig. 5E, adjacent unit to first unit; ¶28 Andrews) the second piezoelectric transducer unit  (Fig. 5E, 243/241/337; ¶28 Andrews) from the carrier layer  (Fig. 5E, 111; ¶28 Andrews).  
Regarding claim 18, Andrews in view of Xu discloses the manufacturing process as in claim 12, further comprising the step of arranging (Fig. 5E, adjacent unit to first unit; ¶28 Andrews) the second piezoelectric transducer unit (Fig. 5E, 
Regarding claim 19, Andrews in view of Xu discloses the manufacturing process as in claim 18, further comprising the steps of connecting the diaphragm (Fig. 5E, 237A; ¶28 Andrews)  to the second piezoelectric transducer unit (Fig. 5E, 243/241/337; ¶28 Andrews) and the first piezoelectric transducer unit (Fig. 5E, 243/241/337; ¶28 Andrews), and forming a first diaphragm unit and a second diaphragm unit by cutting the diaphragm (Fig. 22, 202; ¶112 Xu) between where the first piezoelectric transducer unit (Fig. 21, 200; ¶112 Xu) is connected to the diaphragm (Fig. 21, 192; ¶109 Xu) and where the second piezoelectric transducer unit is connected to the diaphragm.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to cut the diaphragm as in Xu for making a plurality of arrays.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Andrews et al. (US 20110284657 A1; Andrews).
Regarding claim 20, Andrews discloses a diaphragm unit, comprising: a diaphragm (Fig. 5D, 237A; ¶26); a transducer unit connected to the diaphragm and including a first electrode layer (Fig. 5D, 243; ¶26), a second electrode layer (Fig. 5D, 337; ¶26)and a piezoelectric layer (Fig. 5D, 241; ¶26)disposed between the first electrode layer and the second electrode layer; wherein the diaphragm unit is designed according to a process comprising the following steps: removing the piezoelectric transducer unit from a carrier; arranging the piezoelectric transducer units that has been removed from the carrier on a diaphragm; and connecting the piezoelectric transducer unit that has been arranged on the diaphragm to the diaphragm to form the diaphragm unit.
Regarding the limitations, "wherein the diaphragm unit is designed according to a process comprising the following steps: removing the piezoelectric transducer unit from a carrier; arranging the piezoelectric transducer units that has been removed from the carrier on a diaphragm; and connecting the piezoelectric transducer unit that has been arranged on the diaphragm to the diaphragm to form the diaphragm unit."
This is a product by process.
The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The most art (US 20140292930, US 20130323085) discloses curing (heating or annealing) the completed device, adjacent layers, and/or the material to be used as a diaphragm when forming or connecting a diaphragm.  However, the art is silent on the limitation cited below.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein each piezoelectric transducer unit is arranged on the diaphragm that is partially cured and further comprising the step of fully curing the partially cured diaphragm after each piezoelectric transducer is arranged on the partially cured diaphragm.”, as recited in Claim 5, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816